Rule 804. Hearsay Exceptions; Declarant Unavailable(a) Criteria for Being Unavailable. A declarant is considered to be unavailable as a witness if the declarant: (1) is exempted from testifying about the subject matter of the declarant’s statement because the court rules that a privilege applies; (2) refuses to testify about the subject matter despite a court order to do so; (3) testifies to not remembering the subject matter; (4) cannot be present or testify at the trial or hearing because of death or a then-existing infirmity, physical illness, or mental illness; or (5) is absent from the trial or hearing and the statement’s proponent has not been able, by process or other reasonable means, to procure: (A) the declarant’s attendance, in the case of a hearsay exception under Rule 804(b)(1) or (6); or (B) the declarant’s attendance or testimony, in the case of a hearsay exception under Rule 804(b)(2), (3), or (4). But this subdivision (a) does not apply if the statement’s proponent procured or wrongfully caused the declarant’s unavailability as a witness in order to prevent the declarant from attending or testifying. (b) The Exceptions. The following are not excluded by the rule against hearsay if the declarant is unavailable as a witness: (1) Former Testimony. Testimony that: (A) was given as a witness at a trial, hearing, or lawful deposition, whether given during the current proceeding or a different one; and (B) is now offered against a party who had — or, in a civil case, whose predecessor in interest had — an opportunity and similar motive to develop it by direct, cross-, or redirect examination. (2) Statement Under the Belief of Imminent Death. In a prosecution for homicide or in a civil case, a statement that the declarant, while believing the declarant’s death to be imminent, made about its cause or circumstances. (3) Statement Against Interest. A statement that: (A) a reasonable person in the declarant’s position would have made only if the person believed it to be true because, when made, it was so contrary to the declarant’s proprietary or pecuniary interest or had so great a tendency to invalidate the declarant’s claim against someone else or to expose the declarant to civil or criminal liability; and (B) is supported by corroborating circumstances that clearly indicate its trustworthiness, if it is offered in a criminal case as one that tends to expose the declarant to criminal liability. (4) Statement of Personal or Family History. A statement about: (A) the declarant’s own birth, adoption, legitimacy, ancestry, marriage, divorce, relationship by blood, adoption, or marriage, or similar facts of personal or family history, even though the declarant had no way of acquiring personal knowledge about that fact; or (B) another person concerning any of these facts, as well as death, if the declarant was related to the person by blood, adoption, or marriage or was so intimately associated with the person’s family that the declarant’s information is likely to be accurate. (5) [Other Exceptions .] [Transferred to Rule 807.] (6) Statement Offered Against a Party That Wrongfully Caused the Declarant’s Unavailability. A statement offered against a party that wrongfully caused — or acquiesced in wrongfully causing — the declarant’s unavailability as a witness, and did so intending that result. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat.  1942; Pub. L. 94–149, §1(12), (13), Dec. 12, 1975, 89 Stat. 806; Mar. 2,  1987, eff. Oct. 1, 1987; Pub. L. 100–690, title VII, §7075(b), Nov. 18,  1988, 102 Stat. 4405; Apr. 11, 1997, eff. Dec. 1, 1997; Apr. 28, 2010,  eff. Dec. 1, 2010; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules As to firsthand knowledge on the part of hearsay  declarants, see the introductory portion of the Advisory Committee's  Note to Rule 803. Subdivision (a). The definition of unavailability implements the division of hearsay exceptions into two categories by Rules 803 and 804(b). At common law the unavailability requirement was  evolved in connection with particular hearsay exceptions rather than  along general lines. For example, see the separate explication of  unavailability in relation to former testimony, declarations against  interest, and statements of pedigree, separately developed in McCormick  §§234, 257, and 297. However, no reason is apparent for making  distinctions as to what satisfies unavailability for the different  exceptions. The treatment in the rule is therefore uniform although  differences in the range of process for witnesses between civil and  criminal cases will lead to a less exacting requirement under item (5).  See Rule 45(e) of the Federal Rules of Civil Procedure and Rule 17(e) of the Federal Rules of Criminal Procedure. Five instances of unavailability are specified: (1) Substantial authority supports the position  that exercise of a claim of privilege by the declarant satisfies the  requirement of unavailability (usually in connection with former  testimony). Wyatt v. State, 35 Ala.App. 147, 46 So.2d 837 (1950); State v. Stewart, 85 Kan. 404, 116 P. 489 (1911); Annot., 45 A.L.R.2d 1354; Uniform Rule 62(7)(a); California  Evidence Code §240(a)(1); Kansas Code of Civil Procedure §60–459(g) (1).  A ruling by the judge is required, which clearly implies that an actual  claim of privilege must be made. (2) A witness is rendered unavailable if he simply  refuses to testify concerning the subject matter of his statement  despite judicial pressures to do so, a position supported by similar  considerations of practicality. Johnson v. People, 152 Colo. 586, 384 P.2d 454 (1963); People v. Pickett, 339 Mich. 294, 63 N.W.2d 681, 45 A.L.R.2d 1341 (1954). Contra, Pleau v. State, 255 Wis. 362, 38 N.W.2d 496 (1949). (3) The position that a claimed lack of memory by  the witness of the subject matter of his statement constitutes  unavailability likewise finds support in the cases, though not without  dissent. McCormick §234, p. 494. If the claim is successful, the  practical effect is to put the testimony beyond reach, as in the other  instances. In this instance, however, it will be noted that the lack of  memory must be established by the testimony of the witness himself,  which clearly contemplates his production and subjection to  cross-examination. (4) Death and infirmity find general recognition as  ground. McCormick §§234, 257, 297; Uniform Rule 62(7)(c); California  Evidence Code §240(a)(3); Kansas Code of Civil Procedure §60–459(g)(3);  New Jersey Evidence Rule 62(6)(c). See also the provisions on use of  depositions in Rule 32(a)(3) of the Federal Rules of Civil Procedure and Rule 15(e) of the Federal Rules of Criminal Procedure. (5) Absence from the hearing coupled with inability  to compel attendance by process or other reasonable means also  satisfies the requirement. McCormick §234; Uniform Rule 62(7)(d) and  (e); California Evidence Code §240(a)(4) and (5); Kansas Code of Civil  Procedure §60–459(g)(4) and (5); New Jersey Rule 62(6)(b) and (d). See  the discussion of procuring attendance of witnesses who are nonresidents  or in custody in Barber v. Page, 390 U.S. 719, 88 S.Ct. 1318, 20 L.Ed.2d 255 (1968). If the conditions otherwise constituting  unavailability result from the procurement or wrongdoing of the  proponent of the statement, the requirement is not satisfied. The rule  contains no requirement that an attempt be made to take the deposition  of a declarant. Subdivision (b). Rule 803 supra, is based upon the assumption that a hearsay statement  falling within one of its exceptions possesses qualities which justify  the conclusion that whether the declarant is available or unavailable is  not a relevant factor in determining admissibility. The instant rule  proceeds upon a different theory: hearsay which admittedly is not equal  in quality to testimony of the declarant on the stand may nevertheless  be admitted if the declarant is unavailable and if his statement meets a  specified standard. The rule expresses preferences: testimony given on  the stand in person is preferred over hearsay, and hearsay, if of the  specified quality, is preferred over complete loss of the evidence of  the declarant. The exceptions evolved at common law with respect to  declarations of unavailable declarants furnish the basis for the  exceptions enumerated in the proposal. The term “unavailable” is defined  in subdivision (a). Exception (1). Former testimony does not rely upon some set of  circumstances to substitute for oath and cross-examination, since both  oath and opportunity to cross-examine were present in fact. The only  missing one of the ideal conditions for the giving of testimony is the  presence of trier and opponent (“demeanor evidence”). This is lacking  with all hearsay exceptions. Hence it may be argued that former  testimony is the strongest hearsay and should be included under Rule  803, supra. However, opportunity to observe demeanor is what in a  large measure confers depth and meaning upon oath and cross-examination.  Thus in cases under Rule 803 demeanor lacks the significance which it  possesses with respect to testimony. In any event, the tradition,  founded in experience, uniformly favors production of the witness if he  is available. The exception indicates continuation of the policy. This  preference for the presence of the witness is apparent also in rules and  statutes on the use of depositions, which deal with substantially the  same problem. Under the exception, the testimony may be offered (1) against the party against whom it was previously offered or (2) against the party by whom it was previously offered. In each instance the  question resolves itself into whether fairness allows imposing, upon the  party against whom now offered, the handling of the witness on the  earlier occasion. (1) If the party against whom now offered is the one  against whom the testimony was offered previously, no unfairness is  apparent in requiring him to accept his own prior conduct of  cross-examination or decision not to cross-examine. Only demeanor has  been lost, and that is inherent in the situation. (2) If the party  against whom now offered is the one by whom the testimony was offered previously, a satisfactory  answer becomes somewhat more difficult. One possibility is to proceed  somewhat along the line of an adoptive admission, i.e. by offering the  testimony proponent in effect adopts it. However, this theory savors of  discarded concepts of witnesses’ belonging to a party, of litigants’  ability to pick and choose witnesses, and of vouching for one's own  witnesses. Cf. McCormick §246, pp. 526–527; 4 Wigmore §1075. A more  direct and acceptable approach is simply to recognize direct and  redirect examination of one's own witness as the equivalent of  cross-examining an opponent's witness. Falknor, Former Testimony and the  Uniform Rules: A Comment, 38 N.Y.U.L.Rev. 651, n. 1 (1963); McCormick  §231, p. 483. See also 5 Wigmore §1389. Allowable techniques for dealing  with hostile, doublecrossing, forgetful, and mentally deficient  witnesses leave no substance to a claim that one could not adequately  develop his own witness at the former hearing. An even less appealing  argument is presented when failure to develop fully was the result of a  deliberate choice. The common law did not limit the admissibility of  former testimony to that given in an earlier trial of the same case,  although it did require identity of issues as a means of insuring that  the former handling of the witness was the equivalent of what would now  be done if the opportunity were presented. Modern decisions reduce the  requirement to “substantial” identity. McCormick §233. Since identity of  issues is significant only in that it bears on motive and interest in  developing fully the testimony of the witness, expressing the matter in  the latter terms is preferable. Id. Testimony given at a preliminary hearing was held in California v. Green, 399 U.S. 149, 90 S.Ct. 1930, 26 L.Ed.2d 489 (1970), to satisfy confrontation requirements in this respect. As a further assurance of fairness in thrusting  upon a party the prior handling of the witness, the common law also  insisted upon identity of parties, deviating only to the extent of  allowing substitution of successors in a narrowly construed privity.  Mutuality as an aspect of identity is now generally discredited, and the  requirement of identity of the offering party disappears except as it  might affect motive to develop the testimony. Falknor, supra, at 652; McCormick §232, pp. 487–488. The question  remains whether strict identity, or privity, should continue as a  requirement with respect to the party against whom offered. The rule  departs to the extent of allowing substitution of one with the right and  opportunity to develop the testimony with similar motive and interest.  This position is supported by modern decisions. McCormick §232, pp.  489–490; 5 Wigmore §1388. Provisions of the same tenor will be found in  Uniform Rule 63(3)(b); California Evidence Code §§1290–1292; Kansas Code  of Civil Procedure §60–460(c)(2); New Jersey Evidence Rule 63(3).  Unlike the rule, the latter three provide either that former testimony  is not admissible if the right of confrontation is denied or that it is  not admissible if the accused was not a party to the prior hearing. The  genesis of these limitations is a caveat in Uniform Rule 63(3) Comment  that use of former testimony against an accused may violate his right of  confrontation. Mattox v. United States, 156 U.S. 237, 15 S.Ct. 337, 39 L.Ed. 409 (1895), held that the right was not violated by  the Government's use, on a retrial of the same case, of testimony given  at the first trial by two witnesses since deceased. The decision leaves  open the questions (1) whether direct and redirect are equivalent to  cross-examination for purposes of confrontation, (2) whether testimony  given in a different proceeding is acceptable, and (3) whether the  accused must himself have been a party to the earlier proceeding or  whether a similarly situated person will serve the purpose. Professor  Falknor concluded that, if a dying declaration untested by  cross-examination is constitutionally admissible, former testimony  tested by the cross-examination of one similarly situated does not  offend against confrontation. Falknor, supra, at 659–660. The constitutional acceptability of dying declarations has often been conceded. Mattox v. United States, 156 U.S. 237, 243, 15 S.Ct. 337, 39 L.Ed. 409 (1895); Kirby v. United States, 174 U.S. 47, 61, 19 S.Ct. 574, 43 L.Ed. 890 (1899); Pointer v. Texas, 380 U.S. 400, 407, 85 S.Ct. 1065, 13 L.Ed.2d 923 (1965). Exception (2). The exception is the familiar dying declaration  of the common law, expanded somewhat beyond its traditionally narrow  limits. While the original religious justification for the exception may  have lost its conviction for some persons over the years, it can  scarcely be doubted that powerful psychological pressures are present.  See 5 Wigmore §1443 and the classic statement of Chief Baron Eyre in Rex v. Woodcock, 1 Leach 500, 502, 168 Eng.Rep. 352, 353 (K.B. 1789). The common law required that the statement be that  of the victim, offered in a prosecution for criminal homicide. Thus  declarations by victims in prosecutions for other crimes, e.g. a  declaration by a rape victim who dies in childbirth, and all  declarations in civil cases were outside the scope of the exception. An  occasional statute has removed these restrictions, as in Colo.R.S.  §52–1–20, or has expanded the area of offenses to include abortions, 5  Wigmore §1432, p. 224, n. 4. Kansas by decision extended the exception  to civil cases. Thurston v. Fritz, 91 Kan. 468, 138 P. 625 (1914). While the common law exception no doubt originated as a result  of the exceptional need for the evidence in homicide cases, the theory  of admissibility applies equally in civil cases and in prosecutions for  crimes other than homicide. The same considerations suggest abandonment  of the limitation to circumstances attending the event in question, yet  when the statement deals with matters other than the supposed death, its  influence is believed to be sufficiently attenuated to justify the  limitation. Unavailability is not limited to death. See subdivision (a)  of this rule. Any problem as to declarations phrased in terms of opinion  is laid at rest by Rule 701, and continuation of a requirement of  first-hand knowledge is assured by Rule 602. Comparable provisions are found in Uniform Rule 63  (5); California Evidence Code §1242; Kansas Code of Civil Procedure  §60–460(e); New Jersey Evidence Rule 63(5). Exception (3). The circumstantial guaranty of reliability for  declarations against interest is the assumption that persons do not make  statements which are damaging to themselves unless satisfied for good  reason that they are true. Hileman v. Northwest Engineering Co., 346 F.2d 668 (6th Cir. 1965). If the statement is that of a party, offered by his  opponent, it comes in as an admission, Rule 803(d)(2), and there is no  occasion to inquire whether it is against interest, this not being a  condition precedent to admissibility of admissions by opponents. The common law required that the interest declared  against be pecuniary or proprietary but within this limitation  demonstrated striking ingenuity in discovering an against-interest  aspect. Higham v. Ridgeway, 10 East 109, 103 Eng.Rep. 717 (K.B. 1808); Reg. v. Overseers of Birmingham, 1 B. & S. 763, 121 Eng.Rep. 897 (Q.B. 1861); McCormick, §256, p. 551, nn. 2 and 3. The exception discards the common law limitation  and expands to the full logical limit. One result is to remove doubt as  to the admissibility of declarations tending to establish a tort  liability against the declarant or to extinguish one which might be  asserted by him, in accordance with the trend of the decisions in this  country. McCormick §254, pp. 548–549. Another is to allow statements  tending to expose declarant to hatred, ridicule, or disgrace, the  motivation here being considered to be as strong as when financial  interests are at stake. McCormick §255, p. 551. And finally, exposure to  criminal liability satisfies the against-interest requirement. The  refusal of the common law to concede the adequacy of a penal interest  was no doubt indefensible in logic, see the dissent of Mr. Justice  Holmes in Donnelly v. United States, 228 U.S. 243, 33 S.Ct. 449, 57 L.Ed. 820 (1913), but one senses in the decisions a  distrust of evidence of confessions by third persons offered to  exculpate the accused arising from suspicions of fabrication either of  the fact of the making of the confession or in its contents, enhanced in  either instance by the required unavailability of the declarant.  Nevertheless, an increasing amount of decisional law recognizes exposure  to punishment for crime as a sufficient stake. People v. Spriggs, 60 Cal.2d 868, 36 Cal.Rptr. 841, 389 P.2d 377 (1964); Sutter v. Easterly, 354 Mo. 282, 189 S.W.2d 284 (1945); Band's Refuse Removal, Inc. v. Fairlawn Borough, 62 N.J.Super. 552, 163 A.2d 465 (1960); Newberry v. Commonwealth, 191 Va. 445, 61 S.E.2d 318 (1950); Annot., 162 A.L.R. 446. The requirement of corroboration is  included in the rule in order to effect an accommodation between these  competing considerations. When the statement is offered by the accused  by way of exculpation, the resulting situation is not adapted to control  by rulings as to the weight of the evidence and, hence the provision is  cast in terms of a requirement preliminary to admissibility. Cf. Rule  406(a). The requirement of corroboration should be construed in such a  manner as to effectuate its purpose of circumventing fabrication. Ordinarily the third-party confession is thought of  in terms of exculpating the accused, but this is by no means always or  necessarily the case: it may include statements implicating him, and  under the general theory of declarations against interest they would be  admissible as related statements. Douglas v. Alabama, 380 U.S. 415, 85 S.Ct. 1074, 13 L.Ed.2d 934 (1965), and Bruton v. United States, 389 U.S. 818, 88 S.Ct. 126, 19 L.Ed.2d 70 (1968), both involved confessions by  codefendants which implicated the accused. While the confession was not  actually offered in evidence in Douglas, the procedure followed effectively put it before the  jury, which the Court ruled to be error. Whether the confession might  have been admissible as a declaration against penal interest was not  considered or discussed. Bruton assumed the inadmissibility, as against the accused, of  the implicating confession of his codefendant, and centered upon the  question of the effectiveness of a limiting instruction. These  decisions, however, by no means require that all statements implicating  another person be excluded from the category of declarations against  interest. Whether a statement is in fact against interest must be  determined from the circumstances of each case. Thus a statement  admitting guilt and implicating another person, made while in custody,  may well be motivated by a desire to curry favor with the authorities  and hence fail to qualify as against interest. See the dissenting  opinion of Mr. Justice White in Bruton. On the other hand, the same words spoken under different circumstances, e.g., to an acquaintance, would have no difficulty in  qualifying. The rule does not purport to deal with questions of the  right of confrontation. The balancing of self-serving against dissenting aspects of a declaration is discussed in McCormick §256. For comparable provisions, see Uniform Rule 63(10):  California Evidence Code §1230; Kansas Code of Civil Procedure  §60–460(j); New Jersey Evidence Rule 63(10). Exception (4). The general common law requirement that a declaration in this area must have been made ante litem motam has been dropped, as bearing more  appropriately on weight than admissibility. See 5 Wigmore §1483. Item  (i)[(A)] specifically disclaims any need of firsthand knowledge  respecting declarant's own personal history. In some instances it is  self-evident (marriage) and in others impossible and traditionally not  required (date of birth). Item (ii)[(B)] deals with declarations  concerning the history of another person. As at common law, declarant is  qualified if related by blood or marriage. 5 Wigmore §1489. In  addition, and contrary to the common law, declarant qualifies by virtue  of intimate association with the family. Id., §1487. The requirement sometimes encountered that when the  subject of the statement is the relationship between two other persons  the declarant must qualify as to both is omitted. Relationship is  reciprocal. Id., §1491. For comparable provisions, see Uniform Rule 63  (23), (24), (25); California Evidence Code §§1310, 1311; Kansas Code of  Civil Procedure §60–460(u), (v), (w); New Jersey Evidence Rules 63(23),  63(24), 63(25). Notes of Committee on the Judiciary, House Report No. 93–650 Rule 804(a)(3) was approved in the form submitted  by the Court. However, the Committee intends no change in existing  federal law under which the court may choose to disbelieve the  declarant's testimony as to his lack of memory. See United States v. Insana, 423 F.2d 1165, 1169–1170 (2nd Cir.), cert. denied, 400 U.S. 841 (1970). Rule 804(a)(5) as submitted to the Congress  provided, as one type of situation in which a declarant would be deemed  “unavailable”, that he be “absent from the hearing and the proponent of  his statement has been unable to procure his attendance by process or  other reasonable means.” The Committee amended the Rule to insert after  the word “attendance” the parenthetical expression “(or, in the case of a  hearsay exception under subdivision (b)(2), (3), or (4), his attendance  or testimony)”. The amendment is designed primarily to require that an  attempt be made to depose a witness (as well as to seek his attendance)  as a precondition to the witness being deemed unavailable. The  Committee, however, recognized the propriety of an exception to this  additional requirement when it is the declarant's former testimony that  is sought to be admitted under subdivision (b)(1). Rule 804(b)(1) as submitted by the Court allowed  prior testimony of an unavailable witness to be admissible if the party  against whom it is offered or a person “with motive and interest  similar” to his had an opportunity to examine the witness. The Committee  considered that it is generally unfair to impose upon the party against  whom the hearsay evidence is being offered responsibility for the  manner in which the witness was previously handled by another party. The  sole exception to this, in the Committee's view, is when a party's  predecessor in interest in a civil action or proceeding had an  opportunity and similar motive to examine the witness. The Committee  amended the Rule to reflect these policy determinations. Rule 804(b)(3) as submitted by the Court (now Rule  804(b)(2) in the bill) proposed to expand the traditional scope of the  dying declaration exception (i.e. a statement of the victim in a  homicide case as to the cause or circumstances of his believed imminent  death) to allow such statements in all criminal and civil cases. The  Committee did not consider dying declarations as among the most reliable  forms of hearsay. Consequently, it amended the provision to limit their  admissibility in criminal cases to homicide prosecutions, where  exceptional need for the evidence is present. This is existing law. At  the same time, the Committee approved the expansion to civil actions and  proceedings where the stakes do not involve possible imprisonment,  although noting that this could lead to forum shopping in some  instances. Rule 804(b)(4) as submitted by the Court (now Rule 804(b)(3) in the bill) provided as follows: Statement against interest.— A statement which was at the time  of its making so far contrary to the declarant's pecuniary or  proprietary interest or so far tended to subject him to civil or  criminal liability or to render invalid a claim by him against another  or to make him an object of hatred, ridicule, or disgrace, that a  reasonable man in his position would not have made the statement unless  he believed it to be true. A statement tending to exculpate the accused  is not admissible unless corroborated. The Committee determined to retain the traditional  hearsay exception for statements against pecuniary or proprietary  interest. However, it deemed the Court's additional references to  statements tending to subject a declarant to civil liability or to  render invalid a claim by him against another to be redundant as  included within the scope of the reference to statements against  pecuniary or proprietary interest. See Gichner v. Antonio Triano Tile and Marble Co., 410 F.2d 238 (D.C. Cir. 1968). Those additional references were accordingly deleted. The Court's Rule also proposed to expand the  hearsay limitation from its present federal limitation to include  statements subjecting the declarant to criminal liability and statements  tending to make him an object of hatred, ridicule, or disgrace. The  Committee eliminated the latter category from the subdivision as lacking  sufficient guarantees of reliability. See United States v. Dovico, 380 F.2d 325, 327nn.2,4 (2nd Cir.), cert. denied, 389 U.S. 944 (1967).  As for statements against penal interest, the Committee shared the view  of the Court that some such statements do possess adequate assurances  of reliability and should be admissible. It believed, however, as did  the Court, that statements of this type tending to exculpate the accused  are more suspect and so should have their admissibility conditioned  upon some further provision insuring trustworthiness. The proposal in  the Court Rule to add a requirement of simple corroboration was,  however, deemed ineffective to accomplish this purpose since the  accused's own testimony might suffice while not necessarily increasing  the reliability of the hearsay statement. The Committee settled upon the  language “unless corroborating circumstances clearly indicate the  trustworthiness of the statement” as affording a proper standard and  degree of discretion. It was contemplated that the result in such cases  as Donnelly v. United States, 228 U.S. 243 (1912),  where the circumstances plainly indicated reliability, would be  changed. The Committee also added to the Rule the final sentence from  the 1971 Advisory Committee draft, designed to codify the doctrine of Bruton v. United States, 391 U.S. 123 (1968). The Committee does not intend to affect the existing exception to the Bruton principle where the codefendant takes the stand and is  subject to cross-examination, but believed there was no need to make  specific provision for this situation in the Rule, since in that even  the declarant would not be “unavailable”. Notes of Committee on the Judiciary, Senate Report No. 93–1277 Subdivision (a) of rule 804 as submitted by the Supreme Court  defined the conditions under which a witness was considered to be  unavailable. It was amended in the House. The purpose of the amendment, according to the  report of the House Committee on the Judiciary, is “primarily to require  that an attempt be made to depose a witness (as well as to seek his  attendance) as a precondition to the witness being unavailable.” Under the House amendment, before a witness is  declared unavailable, a party must try to depose a witness (declarant)  with respect to dying declarations, declarations against interest, and  declarations of pedigree. None of these situations would seem to warrant  this needless, impractical and highly restrictive complication. A good  case can be made for eliminating the unavailability requirement entirely  for declarations against interest cases. [Uniform rule 63(10); Kan.  Stat. Anno. 60–460(j); 2A N.J. Stats. Anno. 84–63(10).] In dying declaration cases, the declarant will  usually, though not necessarily, be deceased at the time of trial.  Pedigree statements which are admittedly and necessarily based largely  on word of mouth are not greatly fortified by a deposition requirement. Depositions are expensive and time-consuming. In  any event, deposition procedures are available to those who wish to  resort to them. Moreover, the deposition procedures of the Civil Rules  and Criminal Rules are only imperfectly adapted to implementing the  amendment. No purpose is served unless the deposition, if taken, may be  used in evidence. Under Civil Rule (a)(3) and Criminal Rule 15(e), a  deposition, though taken, may not be admissible, and under Criminal Rule  15(a) substantial obstacles exist in the way of even taking a  deposition. For these reasons, the committee deleted the House amendment. The committee understands that the rule as to  unavailability, as explained by the Advisory Committee “contains no  requirement that an attempt be made to take the deposition of a  declarant.” In reflecting the committee's judgment, the statement is  accurate insofar as it goes. Where, however, the proponent of the  statement, with knowledge of the existence of the statement, fails to  confront the declarant with the statement at the taking of the  deposition, then the proponent should not, in fairness, be permitted to  treat the declarant as “unavailable” simply because the declarant was  not amendable to process compelling his attendance at trial. The  committee does not consider it necessary to amend the rule to this  effect because such a situation abuses, not conforms to, the rule.  Fairness would preclude a person from introducing a hearsay statement on  a particular issue if the person taking the deposition was aware of the  issue at the time of the deposition but failed to depose the  unavailable witness on that issue. Former testimony.—Rule 804(b)(1) as submitted by  the Court allowed prior testimony of an unavailable witness to be  admissible if the party against whom it is offered or a person “with  motive and interest similar” to his had an opportunity to examine the  witness. The House amended the rule to apply only to a  party's predecessor in interest. Although the committee recognizes  considerable merit to the rule submitted by the Supreme Court, a  position which has been advocated by many scholars and judges, we have  concluded that the difference between the two versions is not great and  we accept the House amendment. The rule defines those statements which are  considered to be against interest and thus of sufficient trustworthiness  to be admissible even though hearsay. With regard to the type of  interest declared against, the version submitted by the Supreme Court  included inter alia, statements tending to subject a declarant to civil  liability or to invalidate a claim by him against another. The House  struck these provisions as redundant. In view of the conflicting case  law construing pecuniary or proprietary interests narrowly so as to  exclude, e.g., tort cases, this deletion could be misconstrued. Three States which have recently codified their  rules of evidence have followed the Supreme Court's version of this  rule, i.e., that a statement is against interest if it tends to subject a  declarant to civil liability. [Nev. Rev. Stats. §51.345; N. Mex. Stats.  (1973 supp.) §20–4–804(4); West's Wis. Stats. Anno. (1973 supp.) §908.045(4).] The committee believes that the reference to  statements tending to subject a person to civil liability constitutes a  desirable clarification of the scope of the rule. Therefore, we have  reinstated the Supreme Court language on this matter. The Court rule also proposed to expand the hearsay  limitation from its present federal limitation to include statements  subjecting the declarant to statements tending to make him an object of  hatred, ridicule, or disgrace. The House eliminated the latter category  from the subdivision as lacking sufficient guarantees of reliability.  Although there is considerable support for the admissibility of such  statements (all three of the State rules referred to supra, would admit  such statements), we accept the deletion by the House. The House amended this exception to add a sentence  making inadmissible a statement or confession offered against the  accused in a criminal case, made by a codefendant or other person  implicating both himself and the accused. The sentence was added to  codify the constitutional principle announced in Bruton v. United States, 391 U.S. 123 (1968). Bruton held that the admission of the extrajudicial hearsay  statement of one codefendant inculpating a second codefendant violated  the confrontation clause of the sixth amendment. The committee decided to delete this provision  because the basic approach of the rules is to avoid codifying, or  attempting to codify, constitutional evidentiary principles, such as the  fifth amendment's right against self-incrimination and, here, the sixth  amendment's right of confrontation. Codification of a constitutional  principle is unnecessary and, where the principle is under development,  often unwise. Furthermore, the House provision does not appear to  recognize the exceptions to the Bruton rule, e.g. where the codefendant takes the stand and is subject to cross examination; where the accused confessed, see United States v. Mancusi, 404 F.2d 296 (2d Cir. 1968), cert. denied 397 U.S. 942 (1907); where the accused was placed at the scene of the crime, see United States v. Zelker, 452 F.2d 1009 (2d Cir. 1971). For these reasons, the committee decided to delete this provision. Note to Subdivision (b)(5). See Note to Paragraph (24), Notes  of Committee on the Judiciary, Senate Report No. 93–1277, set out as a  note under rule 803 of these rules. Notes of Conference Committee, House Report No. 93–1597 Rule 804 defines what hearsay statements are  admissible in evidence if the declarant is unavailable as a witness. The  Senate amendments make four changes in the rule. Subsection (a) defines the term “unavailability as a  witness”. The House bill provides in subsection (a)(5) that the party  who desires to use the statement must be unable to procure the  declarant's attendance by process or other reasonable means. In the case  of dying declarations, statements against interest and statements of  personal or family history, the House bill requires that the proponent  must also be unable to procure the declarant's testimony (such as by deposition or interrogatories) by process  or other reasonable means. The Senate amendment eliminates this latter  provision. The Conference adopts the provision contained in the House bill. The Senate amendment to subsection (b)(3) provides  that a statement is against interest and not excluded by the hearsay  rule when the declarant is unavailable as a witness, if the statement  tends to subject a person to civil or criminal liability or renders  invalid a claim by him against another. The House bill did not refer  specifically to civil liability and to rendering invalid a claim against  another. The Senate amendment also deletes from the House bill the  provision that subsection (b)(3) does not apply to a statement or  confession, made by a codefendant or another, which implicates the  accused and the person who made the statement, when that statement or  confession is offered against the accused in a criminal case. The Conference adopts the Senate amendment. The  Conferees intend to include within the purview of this rule, statements  subjecting a person to civil liability and statements rendering claims  invalid. The Conferees agree to delete the provision regarding  statements by a codefendant, thereby reflecting the general approach in  the Rules of Evidence to avoid attempting to codify constitutional  evidentiary principles. The Senate amendment adds a new subsection, (b)(6)  [now (b)(5)], which makes admissible a hearsay statement not  specifically covered by any of the five previous subsections, if the  statement has equivalent circumstantial guarantees of trustworthiness  and if the court determines that (A) the statement is offered as  evidence of a material fact; (B) the statement is more probative on the  point for which it is offered than any other evidence the proponent can  procure through reasonable efforts; and (C) the general purposes of  these rules and the interests of justice will best be served by  admission of the statement into evidence. The House bill eliminated a similar, but broader,  provision because of the conviction that such a provision injected too  much uncertainty into the law of evidence regarding hearsay and impaired  the ability of a litigant to prepare adequately for trial. The Conference adopts the Senate amendment with an  amendment that renumbers this subsection and provides that a party  intending to request the court to use a statement under this provision  must notify any adverse party of this intention as well as of the  particulars of the statement, including the name and address of the  declarant. This notice must be given sufficiently in advance of the  trial or hearing to provide any adverse party with a fair opportunity to  prepare the contest the use of the statement. Notes of Advisory Committee on Rules—1987 Amendment The amendments are technical. No substantive change is intended. Notes of Advisory Committee on Rules—1997 Amendment Subdivision (b)(5). The contents of Rule 803(24) and Rule  804(b)(5) have been combined and transferred to a new Rule 807. This was  done to facilitate additions to Rules 803 and 804. No change in meaning  is intended. Subdivision (b)(6). Rule 804(b)(6) has been added to provide  that a party forfeits the right to object on hearsay grounds to the  admission of a declarant's prior statement when the party's deliberate  wrongdoing or acquiescence therein procured the unavailability of the  declarant as a witness. This recognizes the need for a prophylactic rule  to deal with abhorrent behavior “which strikes at the heart of the  system of justice itself.” United States v. Mastrangelo, 693 F.2d 269, 273 (2d Cir. 1982), cert. denied, 467 U.S. 1204 (1984). The wrongdoing need not consist of a criminal act. The rule applies to all parties, including the government. Every circuit that has resolved the question has  recognized the principle of forfeiture by misconduct, although the tests  for determining whether there is a forfeiture have varied. See, e.g., United States v. Aguiar, 975 F.2d 45, 47 (2d Cir. 1992); United States v. Potamitis, 739 F.2d 784, 789 (2d Cir.), cert. denied, 469 U.S. 918 (1984); Steele v. Taylor, 684 F.2d 1193, 1199 (6th Cir. 1982), cert. denied, 460 U.S. 1053 (1983); United States v. Balano, 618 F.2d 624, 629 (10th Cir. 1979), cert. denied, 449 U.S. 840 (1980); United States v. Carlson, 547 F.2d 1346, 1358–59 (8th Cir.), cert. denied, 431 U.S. 914 (1977). The foregoing cases apply a preponderance of the evidence standard. Contra United States v. Thevis, 665 F.2d 616, 631 (5th Cir.) (clear and convincing standard), cert. denied, 459 U.S. 825 (1982).  The usual Rule 104(a) preponderance of the evidence standard has been  adopted in light of the behavior the new Rule 804(b)(6) seeks to  discourage. GAP Report on Rule 804(b)(5). The words “Transferred to Rule 807” were substituted for “Abrogated.” GAP Report on Rule 804(b)(6). The title of the rule was changed  to “Forfeiture by wrongdoing.” The word “who” in line 24 was changed to  “that” to indicate that the rule is potentially applicable against the  government. Two sentences were added to the first paragraph of the  committee note to clarify that the wrongdoing need not be criminal in  nature, and to indicate the rule's potential applicability to the  government. The word “forfeiture” was substituted for “waiver” in the  note. Notes of Advisory Committee on Rules—2010 Amendment Subdivision (b)(3). Rule 804(b)(3) has been amended to provide  that the corroborating circumstances requirement applies to all  declarations against penal interest offered in criminal cases. A number  of courts have applied the corroborating circumstances requirement to  declarations against penal interest offered by the prosecution, even  though the text of the Rule did not so provide. See, e.g., United States v. Alvarez, 584 F.2d 694,  701 (5th Cir. 1978) (“by transplanting the language governing  exculpatory statements onto the analysis for admitting inculpatory  hearsay, a unitary standard is derived which offers the most workable  basis for applying Rule 804(b)(3)”); United States v. Shukri, 207 F.3d 412 (7th Cir. 2000) (requiring corroborating circumstances for  against-penal-interest statements offered by the government). A unitary  approach to declarations against penal interest assures both the  prosecution and the accused that the Rule will not be abused and that  only reliable hearsay statements will be admitted under the exception. All other changes to the structure and wording of  the Rule are intended to be stylistic only. There is no intent to change  any other result in any ruling on evidence admissibility. The amendment does not address the use of the  corroborating circumstances for declarations against penal interest  offered in civil cases. In assessing whether corroborating circumstances  exist, some courts have focused on the credibility of the witness who  relates the hearsay statement in court. But the credibility of the  witness who relates the statement is not a proper factor for the court  to consider in assessing corroborating circumstances. To base admission  or exclusion of a hearsay statement on the witness’s credibility would  usurp the jury’s role of determining the credibility of testifying  witnesses. Changes Made After Publication and Comments  The rule, as submitted for public comment, was  restyled in accordance with the style conventions of the Style  Subcommittee of the Committee on Rules of Practice and Procedure. As  restyled, the proposed amendment addresses the style suggestions made in  public comments. The proposed Committee Note was amended to add a short discussion on applying the corroborating circumstances requirement. Committee Notes on Rules—2011 Amendment The  language of Rule 804 has been amended as part of the general restyling of the  Evidence Rules to make them more easily understood and to make style and  terminology consistent throughout the rules. These changes are intended to be  stylistic only. There is no intent to change any result in any ruling on  evidence admissibility. The  amendment to Rule 804(b)(3) provides that the corroborating circumstances  requirement applies not only to declarations against penal interest offered by  the defendant in a criminal case, but also to such statements offered by the  government. The language in the original rule does not so provide, but a  proposed amendment to Rule 804(b)(3) — released for public comment in 2008 and  scheduled to be enacted before the restyled rules — explicitly extends the  corroborating circumstances requirement to statements offered by the  government. Rule  804(b)(6) has been renumbered to fill a gap left when the original Rule  804(b)(5) was transferred to Rule 807. Amendment by Public Law 1988 —Subd. (a)(5). Pub. L. 100–690 substituted “subdivision” for “subdivisions”. 1975 —Pub. L. 94–149, §1(12), substituted a semicolon for the colon in catchline. Subd. (b)(3). Pub. L. 94–149, §1(13), substituted “admissible” for “admissable”.